DETAILED ACTION
	This action is in response to the initial filing filed on February 9, 2022.  Claims 1-20 were filed.  A preliminary amendment was filed on February 9, 2022.  Claims 1-20 have been cancelled.  Claims 21-40 were added.  Claims 21-40 have been examined and are currently pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statement filed on February 9, 2022 has been considered. An initialed copy of the Form 1449 is enclosed herewith.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,825,060 B2 and claims 1-17 of U.S. Patent No. 11,276,087 B2. Although the claims at issue are not identical, they are not patentably distinct from each other, see table below:
Application 17/650,469
US Patent 10,825,060
US Patent 11,276,087

receiving and storing, by a synchronizing server, data regarding a plurality of device activity events occurring on a plurality of user devices;


determining, by the synchronizing server, a plurality of users of the plurality of user devices based on the stored device activity events;
determining, by a synchronizing server, a plurality of users of a plurality of user devices based on stored device activity events occurring on the plurality of user devices;

determining, by the synchronizing server, through a network, for each of the plurality of users, at least one additional secondary user device corresponding to a respective user among the plurality of users, the at least one additional secondary user device being distinct from the plurality of user devices;
determining, by the synchronizing server, through a network, for a respective user among the plurality of users, an additional secondary user device;
creating, by a synchronizing server, a cross-channel advertising campaign comprising targeted content based on stored device activity events occurring on a primary user device associated with a user;



creating, by the synchronizing server, a cross-channel advertising campaign targeting the plurality of users of the plurality of user devices, the cross-channel advertising campaign comprising targeted content based on the device activity and configured to accept a response other than a voice communication from a user via the user's respective determined additional secondary user device;
creating, by the synchronizing server, a cross-channel advertising campaign comprising targeted content configured to accept a response other than a voice communication from the respective user of the determined additional secondary user device;
and running, by the synchronizing server, the cross-channel advertising campaign by transmitting the targeted content of the cross-channel advertising campaign to a secondary user device associated with the user, such that the targeted content is displayed on the secondary user device when a message or call received from an originator of the targeted content relates to a preexisting appointment, scheduled delivery, or product purchase associated with the originator.
and running, by the synchronizing server, the cross-channel advertising campaign by transmitting the targeted content of the cross-channel advertising campaign to at least one of the additional secondary user devices associated with a targeted user, such that the targeted content is displayed on one of the additional secondary user devices associated with the targeted user when a call received from an originator of the targeted content relates to a preexisting appointment, scheduled delivery, or product purchase associated with the originator.

and running, by the synchronizing server, the cross-channel advertising campaign by transmitting the targeted content of the cross-channel advertising campaign to the additional secondary user device, such that the targeted content is displayed on the additional secondary user device when a call received from an originator of the targeted content relates to a preexisting appointment, scheduled delivery, or product purchase associated with the originator.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21, 26, 26-28, 33-35, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ismail et al. US Publication 20160155148 A1 in view of Davis US Publication 20170323299 A1.
Claims 21, 28, and 35:
As per claims 21, 28, and 35 Ismail teaches a method, non-transitory computer readable medium, and system comprising: 
creating, by a synchronizing server, a cross-channel advertising campaign comprising targeted content based on stored device activity events occurring on a primary user device associated with a user (paragraphs 0010, 0015, and 0046 “The cross-channel targeting database is used by the system to target advertisements to consumers. Businesses continually receive telephone calls from potential customers that do not result in a potential sale. For example, callers may call a business to ask questions about a product or seek details about a business (e.g., hours of operation, directions to the business). When a business receives calls from an individual, they are often able to identify the caller from caller ID. In order to target advertisements to those customers that have failed to convert as a result of the telephone call, businesses may provide the caller's telephone number and a desired advertisement or advertising campaign to the system. Using the cross-targeting database, the system identifies the masked user identifier or identifiers that is associated with the telephone number and the publisher or publishers that generated the masked user identifier or identifiers. The system uses the identified masked user identifiers and publishers to target the advertisement or advertising campaign to the consumer. The system thereby allows contacts to a business that are received on one channel (e.g., the telephone) to be re-engaged by targeted advertising in a second channel (e.g., via a browser application that receives advertisements over a network).” and “The system 102 receives data associated with two types of interactions involving consumers 110. The first type of interaction is between consumers 110 and publishers 112 over a data channel 114. A record of the identity and/or interactions between the consumers and publishers over the data channel is used to populate the cross-channel targeting database 104. The second type of interaction is between consumers 110 and businesses 116 over a voice channel 118. A record of the identity and/or interactions between consumers and businesses over the voice channel may be used to populate the cross-channel database, but may also used by the system to identify potential customers on which to perform targeting advertising on behalf of a business.”); 

Ismail does not teach and running, by the synchronizing server, the cross-channel advertising campaign by transmitting the targeted content of the cross-channel advertising campaign to a secondary user device associated with the user, such that the targeted content is displayed on the secondary user device when a message or call received from an originator of the targeted content relates to a preexisting appointment, scheduled delivery, or product purchase associated with the originator.  However, Davis teaches a Facial Recognition Identification for In-Store Payment Transactions and further teaches, “In one or more embodiments, the payment confirmation request is a push notification that the server device(s) 106 send to the user client device 104a. For example, the payment confirmation request can be a notification that appears in a notification tray on the user client device 104a. The user can interact with the notification in the notification tray to view the payment transaction information and to provide authorization for the payment transaction. Additionally, the payment confirmation request can appear on a lock screen of the user client device 104a to allow the user to interact with the payment confirmation request without unlocking the user client device or opening a specific application. The user client device 104a generates 226 a payment confirmation response based on the user interaction (e.g., based on the user authorizing the payment transaction) and sends 228 the payment confirmation response to the server device(s) 106.” (paragraph 0061); “More particularly, FIG. 3D illustrates a push notification 316 that appears on the lock screen of the user client device 302. The notification 316 includes the details of the payment transaction so that the user can identify the payment transaction and verify that the transaction is valid and not fraudulent. For example, the notification 316 can include the merchant, the payment amount, the time/date, identification of the client application, and or other information that allows the user to verify the payment transaction.” (paragraph 0090), and “Additionally, the notification 316 can include a request for the user to authorize the payment transaction. The notification 316 can include a plurality of elements that allow the user to interact with the notification 316 to respond to the request without unlocking the phone and without opening the client application. In particular, the notification 316 includes a yes element 320 and a no element 322 that allow the user to choose to authorize the payment transaction or deny authorization of the payment transaction. Selecting the yes element 320 to authorize the payment transaction causes the user client device 302 to send authorization to the server device(s). Alternatively, the user can interact with the notification by performing a swipe right or swipe left action to authorize or reject the payment transaction. In another alternative example, the user can interact with the notification by performing a swipe right or swipe left to select different payment options (e.g., swipe left for a first payment account, swipe right for a second payment account). The server device(s) then contact the payment network to process the payment transaction and transfer funds from the payment account for the user to a payment receipt account for the merchant.” (paragraph 0091).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ismail to include running, by the synchronizing server, the cross-channel advertising campaign by transmitting the targeted content of the cross-channel advertising campaign to a secondary user device associated with the user, such that the targeted content is displayed on the secondary user device when a message or call received from an originator of the targeted content relates to a preexisting appointment, scheduled delivery, or product purchase associated with the originator as taught by Davis in order to receive information from a business or receive input from a customer.   

Claims 26, 33, and 40:
As per claims 26, 33, and 40, Ismail and Davis teach the method, nontransitory computer readable medium, and system of claims 21, 28, and 35 as described above and Ismail further teaches the method further comprising: 
creating a device activity campaign (paragraphs 0010 and 0046); 
and running the device activity campaign on the primary user device (paragraphs 0031 and 0016).

Claims 27 and 34:
As per claims 27 and 34, Ismail and Davis teach the method and nontransitory computer readable medium of claims 26, 33 as described above and Ismail further teaches wherein the device activity campaign is run on a cross-channel event producer application on the primary user device (paragraph 0016).



Claim(s) 22-23, 25, 29-30, 32, 36-37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ismail and Davis as applied to claims 21, 28, and 35 above, and further in view of Green et al. US Publication 20160343034 A1.
Claims 22, 29, and 36: 
	As per claims 22, 29, and 36, Ismail and Davis teach the method, nontransitory computer readable medium, and system of claims 21, 28, and 35 as described above but do not teach wherein the targeted content is displayed on a caller ID screen of a user's device.  However, Green teaches a Telecommunications Call Augmentation System and further teaches, “When the item of media content is overlaid onto the dialler when an incoming call is received, there are many possible options for how the media content is displayed, including for example one or more combinations of the following:” (paragraph 0538), “the entire incoming call screen image is overlaid and call interaction and ID functions may be provided within the media content image” (paragraph 0540), “a customised caller ID system is implement as part of the media content overlay, potentially leaving only the call accept/reject buttons unchanged” (paragraph 0545) and Figure 3, items 101 and 104.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ismail to include wherein the targeted content is displayed on a caller ID screen of a user's device as taught by Green in order to provide content while receiving a call.  







Claims 23, 30, and 37: 
	As per claims 23, 30, and 37, Ismail, Davis, and Green teach the method, nontransitory computer readable medium, and system of claims 22, 29, and 36 as described above and Davis further teaches wherein the targeted content comprises one or more of a textual message, graphical elements, and user interface elements allowing the user to convey information to the originator of the targeted content (paragraphs 0090-0091).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ismail to include wherein the targeted content comprises one or more of a textual message, graphical elements, and user interface elements allowing the user to convey information to the originator of the targeted content as taught by Davis in order to communicate or send a response back to the originator of the content.   

Claims 25, 32, and 39: 
	As per claims 25, 32, and 39, Ismail and Davis teach the method, nontransitory computer readable medium, and system of claims 21, 28, and 35 as described above but do not teach wherein the targeted content is configured to accept a response other than a voice communication from the user of the secondary user device.  However, Green teaches a Telecommunications Call Augmentation System and further teaches, “1. a method of persuading mobile phone users to accept call screen advertising, in particular in the form of a hyperlinked incoming call screen advertisement” (paragraph 0038), “Generally, the media content is presented as an overlay with one or more of the following properties:” (paragraph 0149), “is overlaid onto the incoming call screen” (paragraph 0151), “the image advertisement is clickable” (paragraph 0155), and “if the advertisement on the overlay is clicked, then after the call has been accepted, rejected or completed the corresponding website is launched in the default browser,” (paragraph 0158) and “has buttons showing ticks and crosses, or other positive and negative symbols, which can be selected in order to accept or reject a presented offer.” (paragraph 0161).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ismail to include wherein the targeted content is configured to accept a response other than a voice communication from the user of the secondary user device as taught by Green in order to allow a user the ability to respond to content or advertisements without answering a call.  

Claim(s) 24, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Ismail, Davis, and Green as applied to claims 22, 29, and 36 above, and further in view of Bhaumik et al. US Publication 20140019377 A1.
Claims 24, 31, and 38: 
	As per claims 24, 31, and 38 Ismail, Davis, and Green teach the method, nontransitory computer readable medium, and system of claims 22, 29, and 36 as described above but do not teach wherein the targeted content is sent in connection to a previous transaction between the user and the originator of the targeted content.  However, Bhaumik teaches Systems and Methods of Targeted Interactions for Integrated Retail Applications and further teaches, “…Third, at block 304, the mobile device 122 receives an order verification notice, requesting that the consumer verify the SPU order. Fourth, at block 306, the mobile device 122 receives confirmation that the purchased product will be ready (delivered) in a pre-determined amount of time (e.g., five minutes or less). Fifth, at block 308, the mobile device 122 receives media content, including additional item recommendations, for review by the consumer while waiting to pick up the purchased product. Such additional item recommendations may be tailored to or based on the consumer's SPU order. Sixth, at block 310, the mobile device 122 displays time-limited deals and/or coupons (based on the consumer's purchasing history, and/or information collected from and supplied by the consumer) for the consumer's review. The type of information presented to the consumer at blocks 308 and 310 on the mobile device 122 are not limited to those described herein…” (paragraph 0036).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Ismail to include wherein the targeted content is sent in connection to a previous transaction between the user and the originator of the targeted content as taught by Bhaumik in order to remind or notify the user regarding a previously completed transaction or item.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Harris et al. US Publication 20210383382 A1 Systems and Methods for Customer Control of Data
	Paragraph 0082 of Harris discloses, “Referring now to FIGS. 5A and 5B, an interface 500 shown on a display of a mobile device is illustrated according to an example embodiment. As shown, in FIGS. 5A and 5B, the customer device 102 is a mobile device, and the display 120 is a screen of the mobile device. In FIG. 5A, the interface 500 notifies the customer that a low risk transaction violating a soft rule for one of the customer's accounts has occurred. More specifically, the interface 500 displays a push notification 502 asking the customer whether the customer made a specific purchase for $101.23 using the customer's Credit Card A (e.g., because the customer has a soft rule with a purchase limit of $100 for Credit Card A). The push notification 502 includes a “Yes” button that the customer can press to indicate that the customer is responsible for the transaction and a “No” button that the customer can press to indicate that the customer is not responsible for the transaction. For example, if the customer presses the “Yes” button, the financial institution computing system 106 allows the charge to post to the customer's account for Credit Card A. Conversely, if the customer presses the “No” button, the financial institution computing system 106 prevents the charge from posting to the customer's account for Credit Card A and instead charges the transaction back to Merchant A.”
	

Grassadonia et al. US Patent 9741026 B1 Payment by use of Identifier
	Grassadonia discloses “FIG. 5A is a user interface diagram illustrating an example of a transaction confirmation message in the form of a push notification that can be generated for display by a user's computing device to enable transaction verification. For example, the transaction verification system 112 and/or the PSS 110 generates a push notification message 510 to be sent and received by a mobile application installed on the mobile device 106, which can output a display 501 such as illustrated in FIG. 5A. In the display 501, the customer is shown the push notification message 510 that prompts the customer to verify a payment transaction (e.g., purchase at Bernicio Café), where the customer has submitted to the merchant an identifier, in lieu of a payment card and/or payment card information, to pay for the purchase. As discussed above, in response to the customer's submission of the identifier, the push notification message 510 is sent to the customer using contact information associated with the identifier, such as a device ID identifying the mobile device 106. In some embodiments, the push notification message 510 is sent using the identifier itself (e.g., the identifier is a device ID). The customer can confirm the purchase by selecting a “Confirm” button 512, thereby verifying that the payment transaction is authentic (i.e., authorized by the customer). Alternatively, the customer can choose to cancel the payment transaction by selecting a “Cancel” button 514. If the customer selects the “Confirm” button 512, the payment transaction is verified. Then, the payment service system 110 and/or the transaction verification system 112 can execute and/or trigger a process to transfer a payment amount from the customer's financial account to the merchant's financial account.” (column 15, lines 35-65)




	Filinger US Patent 11010763 B1 Biometric Authentication on Push Notification
	Filing discloses methods, systems, and apparatus, including computer programs encoded on a computer storage medium, for transmitting push notification data to a computing device, the push notification data being processable by the computing device to display a push notification, receiving biometric data, the biometric data being provided from user input responsive to the push notification, determining that a user providing the user input is authenticated at least partially based on the biometric data, and inducing execution of a transaction in response to determining that the user is authenticated.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L HAMILTON whose telephone number is (571)270-1837. The examiner can normally be reached Monday-Thursday 9:30-5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571)270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW L HAMILTON/Primary Examiner, Art Unit 3682